Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 29, 2021 has been entered. Applicant’s amendments to the drawings, specification, and claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed October 29, 2020. Claims 17-20 have been cancelled by applicant and claims 21-22 have been added and are considered for the first time leaving claims 1-16 and 21-22 pending in the current application.

Claim Interpretation
Claims 8 and 16 recite the limitation “the attachment point is designed such that the element has a tooth-root shape”. Applicant has defined tooth-root shaped element to be one where the attachment features extend into the cast metallic component curvi-linearly outwardly and that they taper away from each other with increasing depth into the cast metallic component (See Applicant’s specification, paragraphs [0046-0048]). This tooth-root shape element is also shown in Fig 7. As applicant has defined this term, the above definition will be used to interpret the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US PG Pub. 2012/0034101) hereinafter James in view of Bamberg et al. (US PG Pub 2012/0121427) hereinafter Bamberg.
As to claims 1 and 9, James discloses a squealer tip coupled to a radially outer end of the turbine blade (James, abstract). James discloses that typically squealer tips are integrally 12 may be attached to the tip 14 via a mechanical attachment system 36 (James, paragraph [0025]; see also Figs. 4 & 5 reproduced below). James discloses that the mechanical attachment system 36 may be any cavity having a ledge under which the squealer tip 12 may be attached (James, paragraph [0025]; see also Figs. 4 & 5 reproduced below). James discloses that the mechanical attachment system 36 may be a dovetail attachment system 38, as shown in FIG. 5 (James, paragraph [0025]; see also Fig 5). 
James discloses that a powder may be placed in a cavity and sintered therein to build the squealer tip 12 (James, paragraph [0025]; see also Figs. 4 & 5 reproduced below). While James does not explicitly state that this is below the melting temperature of the cast metallic component, if the sintering temperature is not below the melting temperature of the cast metallic component, it will melt and can thereby no longer form the cavity that the powder is sintered into.). James teaches that the material used to make the squealer tip may also be an advanced dispersion strengthened powder metallurgy FeCrAl alloy, such as, but not limited to Kanthal APMT (James, paragraph [0021]). James further discloses that the squealer tip 12 may be formed using powder manufacturing systems that enable easy buildup of different structures on the tip 14 of the turbine blade 10 (James, paragraph [0024]).

    PNG
    media_image1.png
    118
    289
    media_image1.png
    Greyscale



However, James discloses sintering powder placed in the cavity and building up the squealer tip (James, paragraph [0025]) so something must be used to contain the powder that is being used to build up the squealer tip.
Bamberg relates to a joining element for connecting a rotor blade to a rotor disc or a rotor ring (Bamberg, abstract). Bamberg teaches that the base body is a cast, forged, or sintered metal body into which the contour is mechanically placed by partially lowering a surface of the base body (Bamberg, paragraph [0016]). Bamberg teaches providing a contour to the base body (i.e. an attachment point along the surface) (Bamberg, claim 7; see also Fig 1 where the contour/attachment point is 10). Bamberg teaches surrounding the base body with a frame, at least in a region of the contour, to form a powder basin (Bamberg, claim 7; see also Fig 3; this meets the claim language of placing a fugitive mold defining an element feature against the surface such that it aligns with the attachment point). 

As both James and Bamberg relate to methods of connecting turbine blade parts to one another, it would have been obvious to one of ordinary skill in the art at the time of filing to add a frame in a region of the contour to form a powder basin as taught by Bamberg to the method of forming a squealer tip disclosed by James thereby combining prior art elements according to known methods to yield predictable results as James already discloses building up a squealer tip using powder manufacturing systems (James, paragraph [0024]) (See MPEP 2141(III)).
	
	As to claims 2, 4 and 10, James discloses that the mechanical attachment system 36 may be a dovetail attachment system 38, as shown in FIG. 5 (James, paragraph 

	As to claim 3 and 12, James discloses that the mechanical attachment system 36 may be any cavity having a ledge under which the squealer tip 12 may be attached (James, paragraph [0025]; see also Figs. 4 & 5 reproduced above; where the mechanical attachment system meets the claim limitation of a fastening element). 

	As to claims 5 and 13, James discloses that a powder may be placed in a cavity and sintered therein to build the squealer tip 12 (James, paragraph [0025]; see also Figs. 4 & 5 reproduced below). 
	James does not explicitly state removing the fugitive mold following the heating.
	However, Bamberg discloses after heating and pressing the metal powder, removing the frame from the base body (Bamberg, claim 7).
As both James and Bamberg relate to methods of connecting turbine blade parts to one another, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of removing the frame from the base body as taught by Bamberg to the method of forming a squealer tip disclosed by James thereby combining prior art elements according to known methods to yield predictable results as the mold would need to be removed to have a working turbine blade (See MPEP 2141(III)).


	However, as noted above, the combination of James and Bamberg disclose the method of making the composite component according to claim 5. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Thus, as James and Bamberg disclose the substantially identical process for making the composite component, there is a prima facie case that the method would result up to 15% shrinkage of the element.

As to claims 8 and 16, James does not explicitly disclose where the attachment point is designed such that the element has a tooth-root shape i.e. where the attachment features extend into the cast metallic component curvi-linearly outwardly and that they taper away from each other with increasing depth into the cast metallic component.
However, James discloses that the mechanical attachment system 36 may be a dovetail attachment system 38, as shown in FIG. 5 (James, paragraph [0025]; Fig 5).
The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (See MPEP 2144.04(IV)).
In this instance the tooth-root shape as shown in Fig 7 of applicant’s specification is similar to a dovetail design with the difference being that the tooth-root shape merely has less material where radial distance DR is shown in the figure as compared to a dovetail. Also it is common to remove material from one part to reduce weight or cost of a part. Thus, there is a prima facie case that a tooth-root shape would be obvious to one of ordinary skill in the art in light of the dovetail shape disclosed by James as there is no functional distinction between these two shapes and the shapes provide similar fastening capabilities. 

	As to claims 7 and 15, the tooth-root shape of the sintered element is addressed in the rejections of claims 8 and 16 above. However, James does not explicitly recite that the element exerts compression pressure onto the cast metallic component during the heating.
	However, as noted above, the combination of James and Bamberg disclose the method of making the composite component according to claim 5. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
prima facie case that the method would result in the element “tightening” onto the cast metallic component during the heating.
As to claims 21 and 22, they are rejected for the reasons stated in the rejections of claims 1, 5, 7, 9, 13, and 15 above.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of James and Bamberg as applied to claims 1-10, 12-16 and 21-22 above, and further in view of Heppenstall (US 5741119) hereinafter Heppenstall.
As to claim 11, neither James nor Bamberg explicitly disclose where the fugitive mold is corrugated at each opening. 
James discloses a mechanical attachment system 36 may be a dovetail attachment system 38, as shown in FIG. 5 (James, paragraph [0025]; Fig 5). 
The MPEP notes that in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (See MPEP 2144.04(IV)).
Also, Heppenstall relates to a root attachment for a rotor blade of a gas turbine engine (Heppenstall, abstract). Heppenstall teaches a firtree root attachment structure with a corrugated pattern (Heppenstall, Fig 2). Heppenstall also discloses a dovetail style attachment structure (Heppenstall, Fig 3). 
As James and Heppenstall both relate to attachments to turbine blades, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a firtree root 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Erhard Klar, Powder Metallurgy, Metals Handbook Desk Edition, 2nd Ed., 2nd ed., Edited By Joseph R. Davis, ASM International, 1998, p 876–891. Klar discloses that sintering is performed at temperatures around 2/3 of the absolute melting point of the material typically for 20 to 60 minutes (pg 886, right column last paragraph). 
Geiger et al. (EP2719484 with provided Google Patents machine translation) teaches that in producing a composite component for a turbomachine with attachment points (see Fig 3), the component material is sintered below a melting temperature of the base body material (paragraph [0035]).

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
	With respect to the drawing objection, applicant’s amendment to the specification has cured the issues and the objection is withdrawn. 

	With respect to the 112(b) rejections of claims 5 and 13 concerning the use of the term “cured”, the amendments make clear that the heating is making sintered elements and therefore the rejections are withdrawn. 
	With respect to the 112(b) rejections of claims 7 and 15 concerning the use of the term “tightens”, the amendments make clear that the shaped element exerts compression pressure onto the cast metallic component during heating and therefore the rejections are withdrawn. 
	With respect to the 112(b) rejection of claim 11, the amendment to where the fugitive mold is corrugated cures the issue and the rejection is withdrawn.

	With respect to the 103 rejection, applicant disagrees with the examiner’s position that something must be used to contain the powder that is being used to build up the squealer tip and asserts that this is not necessarily true because powder could be balance on the already formed portions of the squealer tip and/or sequentially layered and solidified in a manner that does not require support or balancing (Applicant’s remarks, pg 10). What applicant is describing is an additive manufacturing technique where elements are built up layerwise using powdered raw material. James envisages additive manufacturing as a potential technique for forming the squealer tip (see James, paragraph [0024] which mentions using techniques such as selective laser melting and direct metal laser sintering) but James also discloses making these using broader powder manufacturing systems (James, paragraph [0024]). Thus James has considered the situation the applicant posits, however it also discloses that other powder metallurgical means can be used to make the squealer tip. James also discloses attachment of a preform in 

	Applicant also argues that Bamberg is silent as to the placing of a fugitive mold against a surface and the frame in Bamberg is at best adjacent to the relevant surface but this falls short the claim requirement of placing a mold against a surface (Applicant’s remarks, pg 11). However, the claims merely require that the metallic component has a surface that the mold defining the element feature is placed against. Bamberg meets this limitation by “surrounding the base body with a frame, at least in a region of the contour, to form a powder basin” (Bamberg, claim 7). Thus when viewed in light of Figures 3-5 of Bamberg, it is clear that Bamberg is disclosing a frame (i.e. mold) that touches a surface of the component and by forming this powder basin it is aligned with the attachment point and thereby defines an 
	Finally with respect to sintering to a temperature below the melting temperature of the cast component, applicant argues that James’ sintering could briefly exceed the melting temperature without causing melting to occur (Applicant’s remarks, pg 11). Once again, applicant is describing an additive process which could for an extremely short period exceed the melting temperature of the base material. An AM process for producing the tip is already disclosed in James, however as noted above James more broadly discloses forming the tip using traditional powder metallurgical processes. As such, sintering in a non-additive context would take on the order of 20 to 60 minutes (see Klar, pg 886, right column, last paragraph). Further, a person of ordinary skill in the art, knowing this significant amount of time needed to sinter the powder addition would know that the sintering temperature would need to be kept below the melting temperature of the base body (Geiger, paragraph [0035]), otherwise during the extended time needed for sintering the powder, the base body would melt if it was held above its melting temperature for such an extended period. Thus, a person of ordinary skill would interpret James’ instruction to sinter the powder to sinter the powder at a temperature below a melting temperature of the cast metallic component. As such, applicant’s arguments are not persuasive and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733